Citation Nr: 0433137	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including back, neck, left shoulder, and 
knees on a direct basis and secondary to Agent Orange 
exposure.  

2.  Entitlement to service connection for arthritis of the 
right shoulder, secondary to Agent Orange exposure.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches due to 
Agent Orange exposure.  

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a heart condition 
due to Agent Orange exposure.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right shoulder 
disorder (other than arthritis secondary to Agent Orange 
exposure).  

6.  Entitlement to service connection for leukocytosis and 
hypolipoproteinemia, on a direct basis and secondary to Agent 
Orange exposure.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision, of the 
Atlanta Georgia, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for arthritis of 
multiple joints, leukocytosis and hypolipoproteinemia, on a 
direct basis and due to Agent Orange exposure, PTSD, and also 
determined that new and material evidence had not been 
submitted to reopen the claims for entitlement to service 
connection for headaches and a heart disorder due to Agent 
Orange exposure.  A notice of disagreement (NOD) was received 
by the RO in April 2001.  A statement of the case (SOC) was 
issued in July 2003.  A substantive appeal (VA Form 9) was 
received by the RO in September 2003.  

The issue of entitlement to service connection for PTSD, and 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a right shoulder 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis of multiple joints, including the back, neck, 
left shoulder, and knees was not present during service or 
within one year of service discharge.  

2.  Arthritis of multiple joints, including the back, neck, 
left shoulder, and knees and leukocytosis and 
hypolipoproteinemia are not attributable to an injury or 
disease in service or to inservice Agent Orange exposure.  

3.  Arthritis of the right shoulder is not attributable to 
Agent Orange exposure.  

4.  By rating decision of May 1994, service connection for 
headaches, due to Agent Orange exposure, was denied.  The 
veteran was notified of the denial by letter dated June 1994.  

5.  The veteran did not appeal the May 1994 rating decision 
within one year of the notice denying service connection for 
headaches, due to Agent Orange exposure.  

6.  Evidence received since May 1994 is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  

7.  By rating decision of January 2000, service connection 
for a heart disorder, due to Agent Orange exposure, was 
denied.  The veteran was notified of the denial by letter 
dated January 2000.  

8.  The veteran did not appeal the January 2000 rating 
decision within one year of the notice denying service 
connection for heart disorder, due to Agent Orange exposure.  

9.  Evidence received since January 2000 is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints, including the back, neck, 
left shoulder, and knees, was not incurred in or aggravated 
by wartime service, nor is it due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2003).

2.  Leukocytosis and hypolipoproteinemia, were not incurred 
in or aggravated by wartime service, nor are they due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2003).

3.  Arthritis of the right shoulder was not incurred in 
service as due to Agent Orange exposure.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2003).

4.  The RO's May 1994 rating decision denying service 
connection for headaches, due to Agent Orange exposure is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).

5.  New and material evidence has not been submitted to 
reopen the claim for service connection for headaches, due to 
Agent Orange exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

6.  The RO's January 2000 rating decision denying service 
connection for heart disorder, due to Agent Orange exposure 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).

7.  New and material evidence has not been submitted to 
reopen the claim for service connection for heart disorder, 
due to Agent Orange exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the 2000 rating decision 
on appeal, together with the statement of the case (SOC), 
adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  Furthermore, the RO sent 
a letter to the veteran in June 2001, which explained the 
VCAA, asked him to submit certain information, and informed 
him of the elements needed to substantiate a service 
connection claim.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The July 2003 SOC 
also informed the veteran of what was necessary to establish 
new and material evidence to reopen a claim.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he chose not to 
do.  In view of this, the veteran is not considered 
prejudiced by any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no additional records to obtain.  There is nothing 
further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided additional VA examination in 
connection with the claim to reopen. VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).  

As for the issues of service connection for arthritis of 
multiple joints, leukocytosis and hypolipoproteinemia, 
additional examination was not provided as there is no 
evidence showing that the veteran had the disorders in 
service or that they were due to Agent Orange exposure.  As 
discussed above, in this case, the RO substantially complied 
with VA's notification requirements and informed the veteran 
of the information and evidence needed to substantiate his 
claim.  Since no new and material evidence has been submitted 
in conjunction with the recent claim, nor is there competent 
evidence that the other claimed disabilities are in any way 
linked to service, an examination is not required. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran and has satisfied its duties 
to inform him.  


Arthritis of multiple joints, leukocytosis and 
hypolipoproteinemia, on a direct basis and secondary to Agent 
Orange exposure, and right shoulder as secondary to Agent 
Orange exposure.  

The veteran and his representative contend that the veteran 
has arthritis of multiple joints including the back, neck, 
left shoulder, knees, leukocytosis and hypolipoproteinemia, 
on a direct basis and including a right shoulder as secondary 
to Agent Orange exposure in Vietnam.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Such a disability is called "service 
connected." 38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2003).  
Service connection for arthritis may be presumed if it is 
shown to a degree of 10 percent disabling within the first 
post service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual di, rect causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

A review of the record reveals that there were no findings, 
treatment, or diagnoses of arthritis of multiple joints, 
leukocytosis or hypolipoproteinemia, in service, nor was 
arthritis of multiple joints shown within one year of service 
discharge.  Likewise, no competent evidence links the 
presence of arthritis in any claimed joint, leukocytosis or 
hypolipoproteinemia to service.  None of these claimed 
disorders are disabilities presumed as due to Agent Orange.  
Under these circumstances, there is no basis for awarding 
service connection for arthritis in the claimed joints, 
leukocytosis or hypolipoproteinemia either on a direct basis 
or as due to Agent Orange exposure.  Accordingly, the appeal 
in this regard is denied.  

New and Material

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable in this case as the veteran's claims 
to reopen were filed prior to that date.

Therefore, the regulations in effect prior to August 
29, 2001, are the regulations that are determinative in this 
claim.  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The RO denied service connection for headaches, due to Agent 
Orange exposure, most recently, in May 1994, and heart 
disorder, due to Agent Orange exposure in January 2000, on 
the basis that there was no positive association between 
either disability and Agent Orange exposure.  The veteran was 
notified of the headaches denial in a June 1994 letter and 
the heart disorder denial in a January 2000 letter.  Both 
letters provided the veteran with his procedural and 
appellate rights.  He did not appeal either decision within 
one year of notice of the denial.  

As for the issue of new and material evidence for headaches 
due to Agent Orange exposure, the Board has reviewed the 
evidence received into the record since the May 1994 RO 
denial and finds that new and material evidence has not been 
submitted sufficient to reopen the claim.  This is because 
this evidence simply shows ongoing treatment for the 
disability and does not address any potential link to Agent 
Orange.  

The same is the case for the veteran's claim for a heart 
disorder due to Agent Orange.  The evidence received since 
the 2000 rating decision, mostly VA outpatient treatment 
records and duplicate records already reviewed, also does not 
show that the veteran's heart disorder is linked to Agent 
Orange exposure in service.  Therefore, although these 
records are new, they are not material to whether any current 
disability of headaches and/or heart disorder is related to 
Agent Orange exposure in service.  These records are not so 
significant that they must be considered to fairly decide the 
claim.  Therefore, the petition to reopen the claim for 
service connection for headaches and a heart disorder, due to 
Agent Orange exposure, is denied.


ORDER

Service connection for arthritis of multiple joints, 
including the back, neck, left shoulder, and knees, on a 
direct basis is denied.  

Service connection for leukocytosis and hypolipoproteinemia 
on a direct basis is denied.  

Service connection for arthritis of multiple joints, 
including the back, neck, left shoulder, right shoulder, and 
knees due to Agent Orange exposure is denied.  

Service connection for leukocytosis and hypolipoproteinemia 
due to Agent Orange exposure is denied.  

New and material evidence not having been submitted, the 
claims for service connection for headaches and heart 
disorder, due to Agent Orange exposure, have not been 
reopened, and the appeal is therefore, denied.



REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for a right shoulder disorder 
due to service incurrence.  

A review of the record reveals that the veteran's current 
claim is not his first claim of entitlement to service 
connection for a right shoulder disorder.  Entitlement to 
service connection for a right shoulder disorder was denied 
by rating decision of February 1991.  He was notified of the 
outcome of that decision by a letter of March 1991, and was 
notified of his appellate and procedural rights.  No appeal 
was filed within one year of the date of receiving 
notification of the RO's decision.  Thus, the February 1991 
decision is final.  See 38 U.S.C.A. § 7105(c).  
The RO has not addressed the veteran's current claim in terms 
of whether it should be reopened.  This procedural defect 
should be corrected.  

Regarding the veteran's claim for service connection for 
PTSD, his service awards and decorations do not establish 
combat service.  The veteran's VA treatment records, however, 
include diagnoses of PTSD.  This presumes the veteran's 
exposure to a traumatic event.  Unfortunately, these 
treatment records do not include a description of that event 
(or events), and the veteran has inexplicably not responded 
to the RO's request to him to describe this trauma.  This can 
be resolved by either the veteran providing the requested 
information or obtaining the information from those treating 
the veteran.  Thereafter, any logical development as may be 
needed to corroborate the described event(s) may be 
accomplished, and a determination made as to whether service 
connection benefits are warranted.  

Accordingly, this matter is REMANDED for the following:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed, and in particular, 
the veteran should be informed of the 
evidentiary requirements for new and 
material evidence to reopen his claim for 
service connection for a right should 
disorder, other than arthritis due to 
Agent Orange exposure.  

2.  Contact the veteran and ask that he 
indicate the names and addresses of all 
inpatient and outpatient treatment 
facilities, if any, to include VA, that 
provided treatment for any mental 
disorder.  After obtaining an appropriate 
release of information, contact any 
private facilities, if any, and VA, and 
obtain all of the veteran's psychiatric 
medical records not presently associated 
with the claims folder.  

3.  Contact the veteran and ask him to 
identify the events from service he 
believes caused him to develop PTSD, 
after which any logical development that 
is needed to attempt to corroborate those 
events should be accomplished. 

4.  Schedule the veteran for a 
psychiatric examination to ascertain the 
nature of the veteran's psychiatric 
impairment.  If PTSD is diagnosed, the 
events believed to have caused it should 
be described in detail.  The claims file 
should be made available to the examiner.

6.  Thereafter, after conducting any 
further indicated development, as for 
instance attempting to corroborate any 
stressors identified on the VA 
psychiatric examination report, the RO 
should readjudicate the claims.  If any 
of the benefits sought are not granted, 
the veteran and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case.  Also 
provide an appropriate period of time to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



